DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 9/06/2022.  Claims 1-8 and 10-23 are pending while claim 9 is canceled.
Specification
The disclosure is objected to because of the following informalities: par 0122 discloses communication port and inner passage, however it uses the same number (64) to numerate said features on the drawings.  Similarly, par 0122 and 0218 uses (61) to numerate the inner passage, but par 0124 uses the same number (61) for cold air discharge ports.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0163289 to Hahm et al. (Hahm) in view of U.S. Patent Application Publication 2005/0217307 to Kim et al. (Kim) and U.S. Patent 10,119,742 to Grewal et al. (Grewal).
In reference to claim 22, Hahm teaches a refrigerator (FIG. 1-4) comprising a body (10, FIG. 1-4) formed with a storage space (20, FIG. 1-4) and a cooling module accommodating space (unmarked machine room in bottom right under 13, FIG. 3); a drawer supporter (11, 12 and 14, FIG. 1-4) disposed inside the storage space; and a drawer (30, FIG. 1-4) supported by the drawer supporter (11, 12 and 14, FIG. 1-4), but does not teach wherein the drawer supporter includes an inner passage through which cold air flowing from the heat absorption part passes, and a plurality of cold air discharge ports through which the cold air flowing in the inner passage is discharged to the storage space.  Kim teaches a refrigerator (FIG. 5-9) wherein the drawer supporter (mullion; par 0034) includes an inner passage (11a, FIG. 5-9) through which cold air flowing from the heat absorption part (7, FIG. 5-9) passes, and the drawer supporter (mullion; par 0034) is formed with a plurality of cold air discharge ports (11, FIG. 5-9) through which the cold air flowing in the inner passage (11a, FIG. 5-9) is discharged to the storage space (2, FIG. 5-9) in order to increase utility of the refrigerator and convenience of the user compared to that of the same size by maximizing availability of the received space as the efficient volume of the refrigerator (par 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hahm, to have the drawer supporter formed with an inner passage through which cold air flowing from the heat absorption part passes, and to have the drawer supporter formed with a plurality of cold air discharge ports through which the cold air flowing in the inner passage is discharged to the storage space, as taught by Kim, in order to increase utility of the refrigerator and convenience of the user compared to that of the same size by maximizing availability of the received space as the efficient volume of the refrigerator.
Hahm also does not teach a cooling module disposed in the cooling module accommodating space and including a module body in which a heat absorption part and a heat radiating part are provided, wherein the module body includes a first wall having a first inlet and a second wall disposed to cross the first wall and a second inlet, first and second inlets being configured to introduce an air outside the refrigerator into the heat radiating, part and wherein one of the first wall and the second wall includes an outlet through which air passing through the heat radiating part is discharged to an outside of the module body.  Grewal teaches a flat top modular cooling system ice and air delivery (FIG. 1-20) comprising a cooling module (36, FIG. 1-20) disposed in the cooling module accommodating space (space on top of cabinet 30 wherein the cooling module 36 is placed, FIG. 1-20) and including a module body (FIG. 3) in which a heat absorption part (52, FIG. 1-20) and a heat radiating part (56, FIG. 1-20) are provided, wherein the module body includes a first wall (sidewall perpendicular to 61, FIG. 2) having a first inlet (unmarked inlet on the first wall, FIG. 2) and a second wall (l-shaped wall 61 and the sidewall perpendicular to both the first wall and 61, FIG. 2) disposed to cross the first wall and having a second inlet (unmarked inlet on the second wall, FIG. 2), first and second inlets being configured to introduce an air outside the refrigerator into the heat radiating part (56, FIG. 2) and wherein one of the first wall and the second wall includes an outlet (outlet on 61, FIG. 2) through which air passing through the heat radiating part (56, FIG. 2) is discharged to an outside of the module body (all FIG. 2) in order to provide a removable cooling unit with a seal to allow for quick maintenance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hahm, and add a cooling module disposed in the cooling module accommodating space and including a module body in which a heat absorption part and a heat radiating part are provided, wherein the module body includes a first wall having a first inlet and a second wall disposed to cross the first wall and a second inlet, first and second inlets being configured to introduce an air outside the refrigerator into the heat radiating, part and wherein one of the first wall and the second wall includes an outlet through which air passing through the heat radiating part is discharged to an outside of the module body, as taught by Grewal, in order to provide a removable cooling unit with a seal to allow for quick maintenance.

Allowable Subject Matter
Claims 1-8, 10-21 and 23 are allowed.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 9/06/2022, with respect to the rejections of claims 1-8 and 10-20 have been fully considered and are persuasive.  The rejections have been withdrawn. 
In reference to the applicant’s argument regarding the newly added claim 22, a new reference to Grewal was used to teach the claimed limitations not taught by the previously used references Hahm and Kim, as described in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO 892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/1/2022